DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4 have been examined and are pending.

Response to the Applicant’s Remarks

Applicant's amendments and remarks filed on 05/23/2022 have been fully considered but were not found to be persuasive. Applicant has amended Claims 1-4.
In response to the amendment made to the claims, Examiner relies on a new portion of the references which goes beyond the scope of the portion that was previously relied upon, therefore, this office action is based a new ground of rejection. As a consequence, Applicant is advised to review detailed mapping of claim limitations to the relevant sections of the prior art.  This office action is made final.

With respect to Applicant’s amended claim limitation in claim 1, 2, 3 and 4 recited: “... an AP (application) node ... a DB (database)”
Examiner windthrows previously issued claim objections because ambiguities of claim limitation no longer applied.

In response to Applicant’s argument in page 9-10 recited:
“That is, Savolainen only teaches that, in a case where the transaction is not completed for a predetermined period of time, i.e., there is the failure of the transaction, the transaction by itself will be canceled. Nowhere does Savolainen teach or suggest regarding canceling the registration of the related parent data in a case where a registration completion notification of any of the storage data has not arrived within a prescribed time.”
Examiner respectfully disagrees with Applicant based on the combined teachings of Savolainen [0084] and While [0040]-[0041]: 
Savolainen in paragraph [0084] describes a method of canceling transaction in case it does not hear success (or fail) of transaction in timely manner.  On the other hand, While in paragraph [0040]-[0041] discloses creating a database entry (e.g., a consumer entry) in a sensor database (56 of FIG. 1) that associates the consumer identifier, corresponding payment identifier, and unique address of the sensor consumer device. 
Accordingly, the consumer identifier (or “parent id”) is associated with a payment and sensor device identifier where canceling a transaction not arriving within predetermined time period may result bailing out from creating a new entry (resistration) into a database, which may include consumer id with all of the related data associated with, such as payment id and unique sensor id. 
As a consequence, Examiner interprets that these combined steps are equivalent to “canceling the registration (Savolainen [0084] “transaction”) of the related parent data (i.e., White [0040]-[0041]) consumer id, payment id, a unique address of sensor device) in a case where a registration completion notification of any of the storage data has not arrived within a prescribed time (i.e., Savolainen [0084] “canceling transaction in case it does not hear success (or fail) of transaction in timely manner)”

Claim Interpretation

The claim limitation “a receiving unit configured to” served as (A) a generic placeholder lacks sufficient structure for performing claimed function which is being modified by functional body: (B) “receive measurement data including values of a plurality of measurement items output from the sensors at a predetermined timing”, is corresponding structure for an action associated with “receiving unit”  and therefore,  (C) one skilled in the art could identify the structure “receiving unit” performing/acting adequate function of “receiving measurements data from sensors”

Accordingly based on 112(f) three prong analysis from above, the claimed limitation invokes 112(f) and Examiner find relevant descriptions of the claimed limitation in the paragraph [0054] “.. a data management apparatus connected to each of the sensors, in which each of the sensors includes: a storage configured to store a most recent value in units of measurement items; a determination unit configured to compare a current value related to each of the measurement items with the most recent value stored in the storage at a predetermined timing and then determine whether the value of each of the measurement items has changed..”

Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stamatakis et al. US 10,263,841, hereinafter Stamatakis in view of WHITE, JR. et al. US 2016/0330534, hereinafter White and further in view of SAVOLAINEN US 2017/0124534, hereinafter SAVOLAINEN.

As per claim 1, (Currently amended) A data management system comprising: (With respect claim 1, Stamatakis discloses) an AP (application) node to which one or more sensors are connected; and a DB (database) node connected to the AP node, wherein the AP node includes: a receiving unit configured to receive measurement data including values of a plurality of measurement items output from the sensors at a predetermined timing; 
(Stamatakis in paragraph col.3 lines 51-55  teaches a method of receiving a set of sensor data (i.e., “a plurality of measurement”) via sensor data control system which controls a plurality of IoT devices (i.e., “a plurality of measurement items output”) over a wireless network: Stamatakis in paragraph col.3 lines 51-55  “For example, sensor data control system 220 can receive the latest sensor readings using HTTP POST methods from the plurality of monitored locations 210-n. Via web API 240 ... collect a second set of sensor data from a second plurality of sensors installed at a second monitored location, col.8 lines 45-47: FIG.5 illustrates an example embodiment of a node device in the sensor network. As illustrated, node device 500 includes controller 510 and wireless transceiver 520.)

a storage configured to store a most recent value in units of measurement items of each of the sensors; a determination unit configured to compare the value included in the measurement data with the most recent value stored in the storage and then determine whether the value of each of the measurement items has changed, every time the measurement data is output from the sensor; (Stamatakis in Col. 12, lines 56-65 discloses a method of comparing the current configuration setting with the newly stored custom configuration (i.e., “compare the value included in the measurement data with the most recent value” as claimed) setting to determine if there is any changes to the setting: Col. 12, lines 56-65: “For example, when the system status update is received, sensor data control system 420 can compare the current configuration setting (e.g., default sensor data collection period) to the newly stored custom configuration setting in the database. When the comparison indicates that the current configuration does not match the newly stored custom configuration setting, then sensor data control system 420 can initiate the transmission of a configuration setup request having the newly stored custom configuration setting.”)

a transmission unit configured to, in a case where there is a measurement item having a value change, generate storage data including the value of the measurement item for each of the measurement items and transmit the generated data to the DB node; and an overwriting unit configured to overwrite the most recent value in the storage with a newest value of the measurement item, and the DB node includes: (Stamatakis in Col. 11, lines 44-55 teaches a step for submitting configuration setting to sensor data control system using HTTP PUT (transmit) method to update (overwrite) the unit configuration setting (i.e., “transmit the generated data to the DB node; and an overwriting unit configured to overwrite the most recent value” as claimed. Note that REST API PUT method is used for updating/overwriting existing value in the database: Col. 11, lines 44-55: “In submitting configuration settings to sensor data control system 420, sensor application 430 can use an HTTP PUT method to update a configuration setting that controls a data collection period.”)

With respect to claim 1, Stamatakis does not explicitly discloses a plurality of tables that stores a value included in the measurement data for each of the measurement items of each of the sensors. 
a plurality of tables that stores a value included in the measurement data for each of the measurement items of each of the sensors; 
However, White disclosed a step for receiving the registration message and creating or updating with a user entry (i.e., “stores a value included in the measurement data”) in the sensor database that associates the user identifier (“for each of the measurement items”)  (White [0048] In response to the device interface circuit 44 of the sensor data broker device 12 receiving the registration message 36, the processor circuit 46 of the sensor data broker device 12 in operation 66 can create or update a user entry in the sensor database 56 that associates the user identifier, MCD identifier, (and optionally MCD location) with an identifiable user account established for receiving incentive credits.)
Furthermore, White discloses a method of configuring database for updating one or more of the sensor entries in the sensor database (i.e., “store the storage data transmitted from the AP node in a corresponding table”) received from any sensor consumer device and/or any mobile collector device having collected sensor data.)  
a storing unit configured to store the storage data transmitted from the AP node in a corresponding table; 
(White [0043] The processor circuit 46 of the sensor data broker device 12 in operation 62 is configured for updating one or more of the sensor entries in the sensor database 56 in response to the device interface circuit 44 receiving in operation 60 any new or updated location information received from any sensor consumer device 18 and/or any mobile collector device 16 having collected sensor data.)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of White into the combined system of Stamatakis for the advantageous purpose of enhance organizing IoT data entries into rows and columns wherein each row of a database table may correspond to an individual entry (i.e., IoT data) or a record of data (i.e., “a storing unit configured to store the storage data transmitted from the AP node in a corresponding table” as claimed) received from a sensor in the database.

(Moreover, Stamatakis does not explicitly discloses a step for generating parent data associated with the measurement data, and executes processing of assigning ID of the parent data to the storage data)  
and a parent data registration table, and when the AP node generates one or more pieces of storage data related to at least one piece of measurement data, the AP node generates parent data associated with the measurement data of the one or more pieces of storage data, 
However, White disclosed creating a new entry in a sensor database (i.e., “generates parent data”) that associates the consumer identifier, (i.e., “associated with the measurement data”) corresponding payment identifier, (i.e., “of the one or more pieces of storage data”) and address of the sensor consumer device. (**Note: Examiner interprets “parent data” based on [FIG.6] and paragraph [0095] of pending application where parent data represent an entry/record to a table with a unique id associate with a sensor id, a value of measurement obtained from a sensor and a timestamp when data was obtained from a device.) (White [0040] The processor circuit 46 in operation 54 can create a database entry (e.g., a consumer entry) in a sensor database (56 of FIG. 1) that associates the consumer identifier, corresponding payment identifier, and address of the sensor consumer device 18 (e.g., Consumer ID=“B”, Payment ID=Acct_B”; IPv6=ABCD::B000).)

(Further, Stamatakis does not explicitly a step for having the same parent ID has arrived from the DB node, the AP node requests the DB node to register the related parent data having the same parent ID)
and executes processing of assigning ID of the parent data to the storage data dependent on the parent data such that the storage data and the related parent data include a same parent ID, and after the AP node requests the DB node to register each of pieces of the storage data, and in a case where a registration completion notification regarding the all storage data having the same parent ID has arrived from the DB node, the AP node requests the DB node to register the related parent data having the same parent ID, and in a case where a registration completion notification of any of the storage data
However, White discloses a step for specifying each registration request with an individual sensor devices based on sensor identifier (i.e., “assigning ID of the parent data to the storage data dependent on the parent data”)  and uniquely addressing corresponding sensor device (i.e., “the DB node to register the related parent data having the same parent ID”) with a registration request (White [0041] lines 4-18: “For example, the same request 22 received in operation 50 also can specify one or more isolated sensor device 24 for sensor registration; the isolated sensor devices 24 also can be registered separately from the consumer registration ... The request 22 can specify individual sensor devices based on sensor identifier (Sensor ID), for example a unique Bluetooth-LE address used by the corresponding isolated sensor device 24; the request 22 also can specify one or more sensor group identifiers”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of White into the combined system of Stamatakis for the advantageous purpose of enforcing integrity of database management and removing human effort for entering data when there is an event for a new data entry occurred. 
As an example, if a new IoT device installed in the platform and starts collecting data, the teachings of White would allow the platform to start generating the new data from a device installed for the sensor database that may be associated with the consumer/customer identifier to provide a service, eliminating a human effort manually entering the new data entry of device to the database.

(Moreover, Stamatakis does not explicitly disclose canceling registration of the related parent data having the same parent ID) having the same parent ID has not arrived within a prescribed time, the AP node cancels registration of the related parent data having the same parent ID, and the AP node handles, as a target of reference, only the storage data in which the related parent data has been registered and excludes storage data having no registration of the related parent data from the target of reference at the time of reference to registered storage data.
However, Savolainen teaches canceling transaction in case it does not hear success (or fail) of transaction in timely manner:
(Savolainen [0084] “For additional reliability, further messages could be used. It is also possible to have error scenarios, such as devices running out of battery or losing connectivity middle of transactions. Some of these case can be handled by timeouts, e.g. Client wallet A 122 canceling transaction in case it does not hear success (or fail) of transaction in timely manner.”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Savolainen into the combined system of Stamatakis for the advantageous purpose of providing a method of secure transaction for collecting IoT data over the wireless network. 
As an example, IoT devices are often connected via WiFi network wherein the condition of connection from device to the main platform are not always ideal, may causing communication error.  The teachings of Savolainen would improve the integrity of data collection because it enforces reliability of system when error or premature transaction occurs during the data collection.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine White and SAVOLAINEN into the system of Stamatakis because, they are analogous art as being directed to the same field of endeavor, a system, method and apparatus for configuring a node in a sensor network. (See Stamatakis Col.1, lines 29-31, White paragraph [0001] - [0004], SAVOLAINEN paragraph [0093], [0096] and [0099])

As per claim 2, (Currently amended) A data management system comprising: one or more sensors that output values related to a plurality of measurement items at a predetermined timing; an AP (application) node connected to each of the sensors; and a DB (database) node connected to the AP node, wherein each of the sensors includes: a storage configured to store a most recent value in units of measurement items; a determination unit configured to compare a current value related to each of the measurement items with the most recent value stored in the storage at a predetermined timing and then determine whether the value of each of the measurement items has changed; an output unit configured to, in a case where there is a measurement item having a value change, output measurement data including the value of the measurement item to the AP node; and an overwriting unit configured to overwrite the most recent value in the storage with a newest value of the measurement item, the AP node includes: a receiving unit configured to receive measurement data output from each of the sensors; and a transmission unit configured to generate, for each of the measurement items, storage data including a value of each of the measurement items included in the measurement data and transmit the generated data to the DB node, and the DB node includes: a plurality of tables that stores a value included in the measurement data for each of the measurement items of each of the sensors; a storing unit configured to store the storage data transmitted from the AP node in a corresponding table; and a parent data registration table, and when the AP node generates one or more pieces of storage data related to at least one piece of measurement data, the AP node generates parent data associated with the measurement data of the one or more pieces of storage data, and executes processing of assigning ID of the parent data to the storage data dependent on the parent data such that the storage data and the related parent data include a same parent ID, and after the AP node requests the DB node to register each of pieces of the storage data, and in a case where a registration completion notification regarding the all storage data having the same parent ID has arrived from the DB node, the AP node requests the DB node to register the related parent data having the same parent ID, and in a case where a registration completion notification of any of the storage data having the same parent ID has not arrived within a prescribed time, the AP node cancels registration of the related parent data having the same parent ID, and the AP node handles, as a target of reference, the related parent data has been registered the related parent data from the target of reference at the time of reference to registered storage data.  

Claim 2 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 3, (Currently amended) The data management system according to claim 1 comprising a plurality of DB nodes each having a common table that stores identical data, wherein (Stamatakis does not explicitly discloses) the AP node first requests each of the DB nodes to register storage data, and requests each of the DB nodes to register the related parent data having the same parent ID at a point when a registration completion notification has arrived from any of the DB nodes for all the storage data having the same parent ID,
	However, White discloses a method of the sensor data broker device (i.e., “AP node”) to register the sensor consumer of the sensor consumer device as a new sensor consumer with a new consumer ID (i.e., “the DB nodes to register the related parent data having the same parent ID”) having a prescribed payment identifier for issuing credits (i.e., “the storage data having the same parent ID”) for incentives upon receipt of sensor data.
(White [0039] lines 4-13: “For example, the processor circuit 46 of the sensor data broker device 12 can determine that the request 22 includes a consumer registration request for a new consumer, enabling the processor circuit 46 of the sensor data broker device 12 to register the sensor consumer “B” of the sensor consumer device 18 as a new sensor consumer with a new consumer ID (e.g., Consumer ID=B) having a prescribed payment identifier (e.g., Payment ID=Acct_B) for issuing credits for incentives upon receipt of sensor data”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of White into the combined system of Stamatakis for the advantageous purpose of maintaining integrity of data structure for easy access to the sensor consumer related data by associating/relating consumer identifier with payment and credit information.

(Moreover, Stamatakis does not explicitly disclose canceling registration of the related parent data having the same parent ID) 
and in a case where a registration completion notification for any of the storage data having the same parent ID has not arrived from any of the DB nodes within a prescribed time, the AP node cancels registration of the related parent data having the same parent ID.  
However, Savolainen teaches canceling transaction in case it does not hear success (or fail) of transaction in timely manner (Savolainen [0084] [0084] For additional reliability, further messages could be used. It is also possible to have error scenarios, such as devices running out of battery or losing connectivity middle of transactions. Some of these cases can be handled by timeouts, e.g. Client wallet A 122 canceling transaction in case it does not hear success (or fail) of transaction in timely manner.)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Savolainen into the combined system of Stamatakis for the advantageous purpose of providing a method of secure transaction for collecting IoT data over the wireless network. 
As an example, IoT devices are often connected via WiFi network wherein the condition of connection from device to the main platform are not always ideal, may causing communication error.  The teachings of Savolainen would improve the integrity of data collection because it enforces reliability of system when error or premature transaction occurs during the data collection.

As per claim 4,	(Currently amended) The data management system according to claim 2 comprising a plurality of DB nodes each having a common table that stores identical data, wherein the AP node first requests each of the DB nodes to register storage data, and requests each of the DB nodes to register the related parent data having the same parent ID at a point when a registration completion notification has arrived from any of the DB nodes for all the storage data having the same parent ID, and in a case where a registration completion notification for any of the storage data having the same parent ID has not arrived from any of the DB nodes within a prescribed time, the AP node cancels registration of the related parent data having the same parent ID.   

Claim 4 is analogous to claim 3 and is rejected under the same rationale as indicated above.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

MANAGING A DATABASE MANAGEMENT SYSTEM USING A SET OF STREAM COMPUTING DATA, (Barsness et al., US 2018/0268001) - Disclosed aspects relate to managing a database management system (DBMS) using a set of stream computing data derived from a stream computing environment. The set of stream computing data which indicates a set of stream computing environment statistics may be collected with respect to the stream computing environment.


Conclusion 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        


/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154